Case: 4:21-cr-00159-MTS-NAB Doc. #: 17 Filed: 03/28/21 Page: 1 of 4 PageID #: 33




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
          Plaintiff,                                )
                                                    )
v.                                                  )     No. 4:21-CR-00159-MTS-NAB
                                                    )
DONOVAN P. WALKER,                                  )
                                                    )
          Defendant.                                )


                 MEMORANDUM IN SUPPORT OF THE GOVERNMENT’S
                 MOTION FOR PRETRIAL DETENTION AND HEARING



         Comes now the United States of America, by and through its Attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and Jillian S. Anderson, Assistant

United States Attorney for said District, and files this memorandum in support of its motion to

order defendant detained pending trial pursuant to Title 18, United States Code, §3141, et seq. The

Government asserts:

     1. There is a presumption, based upon the defendant’s present charge, that no conditions of

bond can ensure the community's safety. Defendant is charged with Receipt of Child Pornography,

Title 18, United States Code, Section 2252A(a)(2). Title 18, U.S.C. Section 3142(e)(3) states that:

         Subject to rebuttal by the person, it shall be presumed that no condition or combination of
         conditions will reasonably assure the appearance of the person as required and the safety
         of the community if the judicial officer finds that there is probable cause to believe that the
         person committed… an offense involving a minor victim under section . . .
         2252A(a)(2) . . . .

     2. The facts giving rise to the charge are that on May 25, 2020, the defendant utilized his cellular

telephone to video recorded himself engaged in the statutory rape of a fourteen-year old child
Case: 4:21-cr-00159-MTS-NAB Doc. #: 17 Filed: 03/28/21 Page: 2 of 4 PageID #: 34




whose initials are M.A. During the course of the recording the defendant asks M.A. to confirm her

age, the defendant then proceeds to state on the recording his enjoyment of the vagina of a

“fourteen-year old”. Law enforcement with the Franklin County Sheriff’s Office located this video

on the defendant’s cellular telephone and seized it into evidence.

   3. An interview with juvenile M.A. and forensic analysis of the defendant’s and the victim’s

cellular telephones reveal that the defendant communicated with M.A. via one or more social

media applications and other digital communications. During these communications, the defendant

asked fourteen-year old M.A. to be her “secret” boyfriend. The defendant met M.A. in person on

four to five occasions during which he would provide her marijuana and engage in multiple acts

of statutory rape and statutory sodomy. On one occasion, the defendant rented a room at a Super

8 hotel to engage in acts of statutory rape and statutory sodomy of M.A. On another occasion, the

defendant engaged in anal intercourse with M.A. who reported that this act was painful and left

her sides and lower abdomen in constant pain. Evidence of the digital communications between

the defendant and M.A. indicate that he was aware she was sneaking out of her grandmother’s

home to meet him.

   4. On May 25, 2020, police were called by a concerned citizen who reported suspicious activity

inside a vehicle in Franklin County. When the police arrived, they observed the defendant and

M.A. appearing to be engaged in sexual activity inside the vehicle. When approached by law

enforcement, the defendant told the police that M.A. had told him she was 18 and that he had no

idea she was under 18. This was a lie as police recovered the aforementioned video which was

made minutes before law enforcement interceded and in which the defendant discussed the age of

victim M.A.


                                                 2
Case: 4:21-cr-00159-MTS-NAB Doc. #: 17 Filed: 03/28/21 Page: 3 of 4 PageID #: 35




   5. Subsequent to Indictment, further investigation and forensic evidence has been revealed

which involves a potential second victim. The investigation indicated that in May of 2020, the

defendant communicated via social media with seventeen-year old juvenile whose initials are C.U.

The defendant requested nude photographs of C.U. The defendant also sent C.U. nude images of

himself and videos of himself masturbating. C.U. was interviewed and described in detail the

video sent by the defendant which was located by law enforcement on the defendant’s cellular

telephone. C.U. explained that the defendant made daily requests of C.U. that she send him a

video of herself masturbating, which would constitute child pornography under federal and state

law. C.U. described the defendant’s persistence as so strong that it made her uncomfortable. The

defendant additionally offered to buy C.U. lingerie and a vibrator and suggested she sell nude

images of herself online

   6. The nature and circumstances of the defendant’s offense indicate a prurient interest in

sexually abusing children. The Government’s case is strong as the defendant is on video recording

his knowing statutory rape of A.M. and producing child pornography thereof. The nature and

seriousness of the danger to children in our community posed by the defendant’s release is a

concern to the Government. For all of the aforementioned factors, and per Title 18, United States

Code, Section 3142(g), the defendant cannot show that there is any condition or combination of

conditions that will assure the safety of the community.




                                                3
Case: 4:21-cr-00159-MTS-NAB Doc. #: 17 Filed: 03/28/21 Page: 4 of 4 PageID #: 36




       WHEREFORE, the Government respectfully requests that the Court order the defendant

to be detained pending trial.



                                                   Respectfully submitted,

                                                   SAYLER A. FLEMING
                                                   United States Attorney


                                                   /s/Jillian S. Anderson
                                                   JILLIAN S. ANDERSON, #53918MO
                                                   Assistant United States Attorney
                                                   111 South 10th Street, Rm. 20.333
                                                   St. Louis, Missouri 63102
                                                   314-539-2200


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of this document was filed
with the Court’s electronic file management system for service upon all parties and counsel of
record on March 28, 2021.

                                                   s/ Jillian S. Anderson________
                                                   JILLIAN S. ANDERSON, #53918(MO)
                                                   Assistant United States Attorney
                                                   jillian.anderson@usdoj.gov




                                               4
